                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BESTWAY (USA), INC., et al.,                         Case No. 17-cv-00205-HSG
                                   8                     Plaintiffs,                          ORDER DENYING MOTION FOR
                                                                                              TEMPORARY RESTRAINING ORDER
                                   9              v.                                          AND PRELIMINARY INJUNCTION
                                  10     PIETRO PASQUALE-ANTONI SGROMO,                       Re: Dkt. No. 138
                                         et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Defendants and Cross-Claimants Leonard Gregory Scott and Eureka Inventions LLC

                                  14   brought this motion on March 27, 2019, seeking a temporary restraining order and preliminary

                                  15   injunction to prohibit Defendant Pietro Pasquale-Antoni Sgromo “and his related entities from

                                  16   prosecuting the patent matter recently filed in . . . the Eastern District of Texas . . . captioned

                                  17   Pietro Pasquale Antonio Sgromo (a/k/a Peter Anthony Sgromo), et al. v. Bestway Enterprise Co.

                                  18   Ltd., et al., No. 2:19-cv-60-JRG.” See Dkt. No. 138 (“Mot.”) at 1. This is the third time that Scott

                                  19   and Eureka have run to this Court attempting to prevent Sgromo from pursuing his claims in other

                                  20   forums. See Dkt. Nos. 119, 130. According to Scott and Eureka, a temporary restraining order

                                  21   and preliminary injunction are necessary this time around because “Sgromo is seeking to

                                  22   effectively relitigate the same issues” that were resolved by this Court and an arbitrator. Id. at 3;

                                  23   see also Dkt. No. 138-8 (Sgromo’s amended complaint in Eastern District of Texas). Rather than

                                  24   filing an opposition brief addressing the merits of this motion, Sgromo submitted what he deemed

                                  25   an “informal response.” See Dkt. No. 141.

                                  26           A temporary restraining order is an “extraordinary remedy” that the court should award

                                  27   only upon a clear showing that the party is entitled to such relief. See Winter v. Natural Res. Def.

                                  28   Council, Inc., 555 U.S. 7, 20 (2008). A temporary restraining order or preliminary injunction may
                                   1   be issued only where the moving party has established: (1) a likelihood of success on the merits;

                                   2   (2) a likelihood of irreparable harm in the absence of preliminary relief; (3) the balance of equities

                                   3   tips in the movant’s favor; and (4) that an injunction is in the public interest. See id. at 22.

                                   4          Scott and Eureka have not established that they will be irreparably harmed if Sgromo is not

                                   5   enjoined from prosecuting his suit in the Eastern District of Texas. They argue that they will be

                                   6   forced to spend money defending against Sgromo’s suit in this new jurisdiction and face the

                                   7   possibility of “inconsistent and/or contradictory rulings.” See Mot. at 10–11. Scott and Eureka

                                   8   cite to the Ninth Circuit’s unpublished decision in Jones v. Mendocino County as supporting their

                                   9   position. See Mot. at 11. However, in affirming the entry of an injunction against a vexatious

                                  10   litigant who had filed fifteen prior lawsuits, the Ninth Circuit in Jones confirmed the general rule:

                                  11   that “litigiousness alone is no reason to enjoin future litigation” and that injunctions against the

                                  12   filing of related lawsuits in federal courts “are generally unnecessary, as res judicata and collateral
Northern District of California
 United States District Court




                                  13   estoppel are usually more than adequate to protect defendants against repetitious litigation.” See

                                  14   895 F.2d 1417 (9th Cir. 1990) (internal quotation omitted).

                                  15          The Court does not see a reason to diverge from that general rule at this time. Because the

                                  16   “doctrines of collateral estoppel and res judicata ordinarily provide adequate assurance that one

                                  17   court’s resolution of a controversy will be respected by other courts,” Wood v. Santa Barbara

                                  18   Chamber of Commerce, Inc., 705 F.2d 1515, 1524 (9th Cir. 1983), there will not be any

                                  19   irreparable harm absent the entry of a restraining order or preliminary injunction. Scott and

                                  20   Eureka should present their relitigation arguments to the court in the Eastern District of Texas. If

                                  21   they are correct that Sgromo is merely attempting to relitigate issues that have already been

                                  22   decided by this Court, then that action will be barred by res judicata, with little expense incurred.

                                  23   See, e.g., Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (explaining mechanics and policy of claim

                                  24   preclusion and issue preclusion, “which are collectively referred to as ‘res judicata’”).

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          2
                                   1          Because Scott and Eureka cannot establish irreparable harm, the Court need not discuss the

                                   2   other Winter factors and the motion for a temporary restraining order and preliminary injunction is

                                   3   DENIED.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 4/10/2019

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
